Celebrezze, C.J.,
concurring. I am in accord with the majority. I write separately, however, to emphasize that the decree was valid irrespective of the parties’ agreement. This is so because judicial enforcement of a divorce decree requiring a noncustodial parent to pay support for a child’s religious education neither violates the Establishment or Free Exercise Clause of the First Amendment to the United States Constitution, nor does it contravene the comparable provisions of Section 7, Article I of the Ohio Constitution. In re Landis (1982), 5 Ohio App. 3d 22.
It is settled that the custodial parent of a minor child has the choice of religiously educating the child. Hackett v. Hackett (C.P. 1957), 77 Ohio Law Abs. 98 [4 O.O.2d 245], affirmed (1958), 78 Ohio Law Abs. 45 (custodial parent does not have to raise the child as a Catholic as provided by an agreement embodied in the custody decree); O’Neill v. O’Neill (1965), 45 Misc. 2d 1, 255 N.Y. Supp. 2d 776 (religious training of children per agreement will not be enforced against the custodial parent).
The court in Majnaric v. Majnaric (1975), 46 Ohio App. 2d 157 [75 O.O.2d 250], reasoned at 162-163:
“The defendant, thus, has no standing to raise that constitutional issue, because the constitutional protection is afforded to the person having personal care and control of the children. It is obvious that if an unwilling parent is forced, by court order, to raise a child in a religion which she disbelieves, the child will suffer. The welfare of the children is in the hands of the plaintiff, and, accordingly, she should be afforded the right to determine which school the children should attend.”
In my opinion the clause at issue does not amount to a forced religious donation in violation of the Establishment Clause; rather, it is an acceptable form of financial child support designed to partially reimburse the custodial parent for expenses incurred in rearing the child. Likewise, the *361provision does not require appellant to practice any religion and does not affect his free exercise rights.
As the court said in In re Landis, supra, at 28:
“Appellant’s obligation is to pay money for the support of his children, including tuition for their attendance at a private school if that be reasonable and consistént with the standard of living the children would have enjoyed had the marriage continued. From the separation agreement, the trial court is entitled to assume that this is the case. Defendant has a contractual obligation to pay the tuition. Even assuming that he may prefer that his children attend a different private school and is willing to pay the tuition at such different school, the choice of schools is that of the custodial parent, appellee, with the burden of payment of the tuition having been assumed by appellant by contract. * * *”